Citation Nr: 0533200	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active duty from January 25, 1955, until 
December 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran is currently diagnosed as having bilateral 
hearing loss that has been attributed to acoustic trauma 
during active service


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. §5103(A) (2002); 38 
C.F.R. § 3.159(c) (2005).  As will be discussed below, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  As such, a discussion of the VCAA is not 
needed.

II.  Applicable Law and Regulations

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection for sensorineural hearing loss 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

III.  Factual Background and Analysis

In this case, the veteran contends that he suffered bilateral 
hearing loss.  The veteran states that he worked as a firing 
range officer and then he joined "the heavy weapon 
company," resulting in exposure to intense and prolonged 
periods of noise without ear protection.  The veteran reports 
that he has no family history of hearing loss and his twin 
brother, who also served in the army at the same time but who 
never went overseas, has no hearing loss.  

The record of the veteran's June 1953 Army Reserve 
appointment examination reports audiometer results of 10 
decibel (dB) threshold in each ear from 250 Hz to 8000 Hz.  
None of the other in-service examinations conducted 
audiometer tests.  The RO provided the veteran with a VA-
administered audiology examination after receipt of his March 
2002 claim.  A July 2002 VA medical examination reported 
moderate to severe hearing loss from 500 Hz to 4000 Hz in the 
right ear and moderate to profound hearing loss from 500 Hz 
to 4000 Hz in the left ear, with decreased speech recognition 
in both ears.  Based upon the audiological findings on VA 
examination in July 2002, the veteran is shown to have 
current bilateral hearing loss by VA standards.  See 38 
C.F.R. § 3.385.  

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service 
requires competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In this case, 
there are two medical opinions linking the veteran's 
bilateral hearing loss to service.  A January 2002 letter 
from the veteran's treating civilian physician states that it 
is very probable that his actual hearing condition is related 
to his military service, based in part on the veteran's 
allegation of unprotected exposure to intense and prolonged 
periods of noise.  In addition, a July 2002 VA medical 
opinion found that "if [the veteran] was truly exposed to 
the hazardous noises [he described], it is as likely as not 
that part of his hearing loss could be attributed to [the 
hazardous noise exposure]."  

The veteran reported unprotected noise exposure in-service.  
The veteran's DD-214 lists the veteran's separation rank as 
Second Lieutenant, and "infantry unit commander."  The 
Board finds the veteran's account of exposure to in-service 
noise credible and consistent with the conditions of his 
service with the U.S. Army infantry.  

In conclusion, the Board finds there is sufficient credible 
evidence of acoustic trauma/noise exposure in service.  In 
addition, the veteran's bilateral hearing loss meets the 
criteria to be classified as a hearing loss disability under 
VA regulations.  See 38 C.F.R. § 3.385.  Finally, the VA 
examiner who examined the veteran in July 2002 expressed the 
opinion that the veteran's current bilateral hearing loss is 
as likely as not related to exposure to hazardous noise while 
on active duty with the U.S. Army.  There is no competent, 
countervailing opinion of record.  Given the foregoing, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran has bilateral hearing loss that is 
related to his service.  Under such circumstances, the 
benefit of the doubt is awarded to the veteran.  38 U.S.C.A. 
§ 5107(b).  Accordingly the Board concludes that bilateral 
sensorineural hearing loss was incurred in service.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


